Judgment, so far as appealed from, affirmed, without costs, but with leave to plaintiff to move at Special Term to amend the judgment by providing that the plaintiff recover of the defendant the sum of seventy-five dollars as and for counsel fee. Glennon, Untermyer and Cohn, JJ., concur in affirmance of the judgment; Martin, P. J., Dore and Cohn, JJ., concur in granting leave to move to amend the judgment. Martin, P. J., and Dore, J., dissent from the affirmance of the judgment and vote to modify by increasing permanent alimony to ten dollars a week. Glennon and Untermyer, JJ., dissent from granting leave to move to amend the judgment. Ho opinion. Settle order on notice. Present — Martin, P. J., Glennon, Untermyer, Dore and Cohn, JJ.